             Case 1:18-cv-00262-PB Document 20 Filed 03/19/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE



    R. ALEXANDER ACOSTA, Secretary, U.S.
    Department of Labor,
             Plaintiff,

        v.                                             Civil No. 1:18-cv-262-PB

    LOCAL 1400 COMMUNICATIONS
    WORKERS OF AMERICA, AFL-CIO,

             Defendant.



                AMENDED1 MOTION FOR LEAVE TO EXCEED PAGE
        LIMITATION FOR PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

         Pursuant to Rule 7.1(3) of the Local Rules of the United States District Court for the

District of New Hampshire, Plaintiff moves this Court for leave to exceed the 25-page limitation

for dispositive motions by 22 pages. In support of this Motion, Plaintiff represents that, due to

the significant issues raised in its Motion for Summary Judgment, 22 additional pages are

necessary to adequately address the relevant legal matters.

         Counsel for Defendant, James A. W. Shaw, Esquire, has been contacted and objects to

Plaintiff’s request.   Due to the procedural nature of this Motion, no supporting memorandum is

necessary. Accordingly, Plaintiff respectfully requests that the Court grant this Motion to

exceed the page limit in its Motion for Summary Judgment.



1
 Plaintiff filed a motion to exceed (DN 18) along with its motion for summary judgment (DN
19), which was filed prior to receipt of Defendant’s assent. In addition, the motion to exceed
(DN 18) incorrectly requested leave to exceed the page limitation by 12 pages, when the correct
page number should have been 22, not 12. Paul Shaw, Esquire, counsel for Defendant,
contacted the undersigned and indicated that he does NOT assent to Plaintiff’s request.
Accordingly, Plaintiff’s amended motion seeks to correct Plaintiff’s unfortunate errors.
          Case 1:18-cv-00262-PB Document 20 Filed 03/19/19 Page 2 of 2



                                                    Respectfully submitted,

                                                    SCOTT W. MURRAY
                                                    United States Attorney


Dated: March 19, 2019                               By: /s/ Terry L. Ollila
                                                    Terry L. Ollila
                                                    Assistant U.S. Attorney
                                                    MA Bar 560603
                                                    U.S. Attorney's Office
                                                    53 Pleasant Street, 4th Floor
                                                    Concord, NH 03301-3904
                                                    (603) 225-1552
                                                    Terry.Ollila@usdoj.gov 
 
                                CERTIFICATE OF SERVICE

        I hereby certify that on this 19th day of March, 2019, a copy of the above Motion was
served, via ECF, on Defendants’ counsel of record.


                                                    /s/ Terry L. Ollila
                                                    Terry L. Ollila, AUSA
